1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT,
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11   MARTHA CABRAL,                          ) Case No. 2:18-cv-08741-GW-GJS
12          Plaintiff,                       )
     vs.                                     ) [PROPOSED]
13                                           ) JUDGMENT OF REMAND
14   NANCY A. BERRYHILL,                     )
     Acting Commissioner of Social Security, )
15                                           )
              Defendant.
16   _______________________________         )
17
           The Court hereby approves the parties’ Stipulation to Voluntary Remand Pursuant
18
     to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
19
     Remand”) lodged concurrent with this Judgment of Remand, IT IS HEREBY
20
     ORDERED, ADJUDGED AND DECREED that the above-captioned action is remanded
21
     to the Commissioner of Social Security for further proceedings consistent with the
22
23   Stipulation to Remand.

24   DATED: April 3, 2019
                                         __________________________________
25                                       GAIL J. STANDISH
26                                       UNITED STATES MAGISTRATE JUDGE
27
28
